UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Bw 4
UNITED STATES OF AMERICA :
: EX PARTE ORDER
- against -
17 Cr. 151 (AJN)
JUAN RIVERA :
Oe ee x

ALLISON J. NATHAN, U.S.D.d.

Upon the application of Jeremy Schneider, counsel for JUAN
RIVERA, a defendant in the above captioned case;

TT IS HEREBY ORDERED, that the New York City Department of
Education - Special Fducation Services release Mr. Juan Antonio
Rivera's, nos : il SSN; PY entire special education
record including but not limited to guidance records, transcripts,
registration forms, referrals, TQ test, grades, report cards, test
results, attendance records, curriculum, notes, progress
evaluations and any such materials and records to Mr. Rivera’ s
attorney, Jeremy Schneider, Esq, or his representative within
fourteen (14) days upon receipt of this Order.

Dated: New York, New York

May , 2017

   
   

  
 
 

NONs

yf ALLISON J, NATHAN
UNTTED STATES DISTRICT JUDGE
